Citation Nr: 0102366	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
acquired psychiatric disorder, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to February 
1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision of the RO.  

In February 1998, the Board remanded this matter for 
additional development of the record.  



REMAND

The veteran contends that his psychiatric condition is more 
disabling than as currently rated.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in February 1998, to 
include affording the veteran a VA examination in order to 
determine the current severity of his psychiatric disability.  

The veteran was initially afforded a VA examination in 
accordance with this remand in July 1998.  This examination, 
however, was determined by the RO to be inadequate for 
failure of the examiner to fully comply with the directives 
of the Board's remand.  

Two additional VA examinations were subsequently conducted in 
June 1999.  

The first examination resulted in diagnoses of post-traumatic 
stress disorder (PTSD), history of schizophrenia, 
undifferentiated, and major depression.  Psychosocial 
stressors were noted to be in the moderate to severe range 
and to essentially preclude the veteran from working.  

The stated Global Assessment of Functioning (GAF) score was 
assigned as being between 40 and 45; with GAF in the past 
year also stated to be between 40 and 45.  

The second examination resulted in the following diagnoses:  
major depressive episode, recurrent; likely bipolar II 
disorder, depressed; panic disorder without agoraphobia; and, 
alcohol dependence, in remission.  Current stresses, however, 
were described as mild, as his domestic situation was stable 
and he had access to a steady income.  

Meanwhile, GAF was placed by the VA examiner in the range of 
from 60 to 70.  

Due to the varied findings on VA examination, the severity of 
the veteran's psychiatric disability is unable to be 
determined from the evidence presented.  As such, the Board 
finds that a contemporaneous examination of the veteran to 
determine the current severity of his service-connected 
psychiatric disorder, as well as association with the claims 
file of any records of treatment for such condition would 
materially assist in the adjudication of the veteran's claim.  

The Board reminds the RO that the criteria for evaluating 
mental disorders such as the veteran's were changed, 
effective on November 7, 1996.  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected psychiatric 
disability since June 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded 
another VA psychiatric examination to 
determine the current severity of the 
service-connected psychiatric disability.  
All indicated testing should be conducted 
and the claims folder must be made 
available to the examiner for review.  
Based on his/her review of the case, the 
examiner should enter a complete 
multiaxial evaluation, including a score 
on the Global Assessment of Functioning 
scale of Axis V along with an explanation 
of the significance of the assigned 
score.  The examiner's report should 
indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings in terms consistent with both 
the previous and the new rating criteria.  
All correct diagnoses should be set 
forth.  In addition, it is requested that 
the examiner offer an opinion as to the 
extent of the social and industrial 
inadaptability caused by symptoms of the 
service-connected psychiatric disability.  
A complete rationale for all opinions 
expressed must be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




